Citation Nr: 1435372	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record in the Veteran's March 2014 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record establishes a current diagnosis of bilateral sensorineural hearing loss on the March 2012 Compensation and Pension (C&P) Examination.  The VA audiologist who examined the Veteran stated that the Veteran reported military noise exposure.  Additionally, based on the Veteran's military occupational specialty (MOS) as an aircraft mechanic and repairman, and reported military duties as a door gunner crew chief on a helicopter, the Board concedes acoustic trauma.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  In a July 2008 C&P Audio Examination, the VA examiner noted that the Veteran reported in-service noise exposure.  The Veteran was diagnosed with sensorineural bilateral hearing.  The examiner's rationale denying a nexus for hearing loss was that hearing loss was not documented on the Veteran's separation examination from service.  The Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In a July 2008 letter, M. Z., the Veteran's coworker wrote that he noticed that the Veteran's hearing had diminished over the years.  He wrote that he had to repeat himself on numerous occasions during face to face and phone conversations.  In a July 2008 letter, L. M. S., the Veteran's spouse, wrote that in 1993, she noticed that the Veteran was experiencing hearing loss.  Since that time, she wrote that she had noticed a steady decline in the Veteran's ability to hear and respond to other people.  In a July 2008 letter, A. B., the Veteran's sister wrote that she thought the Veteran's hearing was seriously impaired.  She wrote that her family cannot talk to the Veteran without constantly repeating what they were saying.

In November 2008, R. C. A., the Veteran's family doctor, wrote that the Veteran had been a patient at his clinic for numerous years.  He wrote that "[the Veteran's] past medical history is significant for military service in Vietnam for which he had significant noise trauma.  Since his Vietnam tour, he has had progressive hearing loss, now requiring bilateral hearing augmentation.  It is felt that the significant degree of noise trauma for which he was exposed during his military career has contributed to his hearing loss."

In a March 2012 C&P Audio Examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner wrote that a review of the Veteran's service medical records indicated that the Veteran's right ear experienced a significant shift in hearing levels during military service, although they remained within normal limits.  For the left ear, the examiner wrote that there was no significant shift in hearing levels during military service.  The examiner concluded that it was less likely as not that the Veteran's bilateral hearing loss was related to service.  The Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Id.

The Board finds that both the July 2008 and the March 2012 C&P Audio Examinations are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In both examinations, the VA examiners diagnosed the Veteran with bilateral sensorineural hearing loss and noted that the Veteran was exposed to acoustic trauma while in service.  Both VA examiners denied a nexus between the conceded in-service noise exposure and the Veteran's current hearing loss because there was no threshold shift in the Veteran's right ear, above normal limits, and at all in his left ear, during service.  A threshold shift in hearing is not necessary for entitlement to service connection for hearing loss or tinnitus.  See Ledford, at 89.  Additionally, the March 2012 C&P examiner did not address the lay statements from the Veteran's coworker and family, or the medical nexus opinion from R. C. A., the Veteran's family physician.  As such, the Board finds that both the July 2008 and the March 2012 C&P Audio Examinations are of diminished probative value.  

The Board finds that the continuity of symptoms reported by the Veteran, his coworker, and his family, as well as the medical nexus opinion of R. C. A., are credible and of greater probative weight than the July 2008 and March 2012 C&P examiners' opinions.  As such, all the elements necessary for establishing service connection are therefore met and affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


